Title: From George Washington to John Fairfax, 26 October 1785
From: Washington, George
To: Fairfax, John



Mount Vernon 26th Octr 1785.

You will proceed in the Stage from Alexandria to Boston, without losing a day that can possibly be avoided; & when arrived at the latter place, deliver the Letter herewith given you to the Hone Thos Cushing, Lieut: Governor of the State of Massachusetts, who resides in the town of Boston, & whose directions you are to follow.
The intention of your going thither is, to bring one—perhaps two Jack asses, which have been imported for me from Spain: a

Spaniard is arrived with, & attends the first; & probably if the second is arrived, there will be one with him also: one, or both of these men, according to the instructions they may have received in Spain, or agreeably to the directions you may receive from the Lieut: Governor, are to come on with you & the Jacks.
As you will have to ride back, & as this will be the case also with the Spaniards, (if there are more than one) Horses, if it is thought improper to ride on the Jacks, will be to be bought—& as females will answer my purposes best, I desire you to buy Mares: let them be young, sound & of good size, as I propose to put them to the Jacks in the season for covering: Lieut: Govr Cushing will furnish you with money, and aid you with his advice in this purchase; as also to defray your expences in returning.
You know too well the high value I set upon these Jacks, to neglect them on the road in any instance whatsoever; but if the one which is now at Boston, & the other if it arrives in time, should come on under their proper keepers, your business will then be to see that every thing necessary is provided—leaving the management of them to the Spaniard or Spaniards who will attend them, & who best know how to travel & feed them. See however (if their keepers are drunken & neglectful) that due attention & care are bestowed on these animals.
As I do not mean to be at the expence of hiring & bringing on an Interpreter (altho’ neither of the Spaniards should speak English) you would do well before you leave Boston, where by means of one you can communicate your sentiments to each other, to settle all the necessary points for your journey: that is, your hour for setting out in the morning, which let be early; taking up in the evening—number of feeds in the day, & of what kind of food—also the kind & quantity of Liquor that is to be given to the Spaniards in a day. In this govern yourself by the advice of the Lieut: Governor—I would not debar them of what is proper; any more than I would indulge them in what is not so. Be attentive to the conduct of these men, as from their good or bad dispositions I shall be enabled to judge whether to keep one of them or not; if either shou’d incline to stay in the Country with the Jacks. Having settled the principal points with them before you leave Boston, you will easily understand each other in smaller matters by signs, ‘till you return to New York; where,

by means of the Spanish minister’s attendants, you may if necessary, settle a fresh plan.
Not expecting that you will travel back faster than the Jacks can walk, it is possible you may reach New York before you take a halting day, which, if not too far, would be best, as here probably the Spaniards will require it, on account of meeting their Countrymen in the family of Mr Gardoqui, the Spanish Minister: however, if they think a halt sooner is necessary, you must be governed by their opinions—as the Jacks must not be hurt by travelling them too fast, or improperly.
Let the Jacks be put separate & with no other Creatures, lest they should get kicked, & hurt themselves or hurt others; & if it is necessary they should be cloathed, (which you must know before you leave Boston) provide Blankets or such other cloathing as their keepers think best, at that place.
Keep an exact account of your expences from the time you leave home until you return to it again; remembering that Dollars in the States of Maryland, Delaware, Pennsylvania & part of New Jersey, pass at 7/6; bordering on New York, & in that State for 8/—and in all the New England Governments at 6/ as in Virginia—all other silver, & gold, in that proportion.
Altho’ I do not think there is any probability of the Jack, or Jacks having left Boston before you will arrive there; yet at, & after you leave the City of New York, it may be well to enquire now & then along the road whether this may not have taken place; the circumstance of which will be very notorious if it has happened. For this reason, if there is a Stage which passes thro’ Hartford in Connecticut, & so along the post road to Boston; it will be better to pursue this rout than to go by the Stage-boat from New York to Providence.
As soon as the Stage gets to its Quarters at night, immediately engage your passage for the next day—lest you may be too late & thereby detained a day or two for its return. Make use of the Stage Waggons—the Stage Coaches are too expensive.
As soon as you get to Boston, write to me, or get somebody to do it, by the Post—informing me whether there are one, or two Jacks; in what condition they are, with other particulars—& when you expect to commence your journey back.

G: Washington

